        Case 1:21-cv-00783-MV-JHR Document 1-3 Filed 08/19/21 Page 1 of 2



                                         EXHIBIT 2
                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

TALISHA VALDEZ, on behalf of herself
and others similarly situated, and
JENNIFER BLACKFORD on behalf of herself
And others similarly situated,

               Plaintiffs,
                                                     Civil Action No.
v.

MICHELLE LUJAN GRISHAM,
Officially and Individually, Acting Under the Color of Law,
and
DAVID SCRASE,
Officially and Individually, Acting Under the Color of Law,

               Defendants.


                       DECLARATION OF JENNIFER BLACKFORD
        I, Jennifer Blackford declare:
     1. I am a resident of Rio Rancho, New Mexico.

     2. I am a registered nurse employed by Presbyterian.

     3. I have not been vaccinated for COVID-19.

     4. The August 17, 2021, Public Health Order required that I be terminated if I refuse to be

        vaccinated for COVID-19.

     5. COVID-19 vaccines are not approved by the Food and Drug Administration and are still

        experiential. Based upon my medical training and my own independent research I am

        opposed to receiving the EUA covid vaccines.

     6. I should not be required to be vaccinated in order to retain my employment in my chosen

        profession.
Case 1:21-cv-00783-MV-JHR Document 1-3 Filed 08/19/21 Page 2 of 2


   7. The August 17, 202 1, Public Hcallh Order deprives meof my 1.ivelihood and prohibits me

        from cnga11ing in my chosen profession anywhere in the s1a1c ofNew Me>cico.

   8.   11 is my right to   choose   no1 to   be vaccinated for COV!D-19 and it violates my right 10

        bodily integrity ut1der the Fourth Amendment lo the United States Conslilulioa and Artie.le

        II, Section IO of the New Mexico C-Onstiiuiion 10 require tha1 in order to keep my job I

        must iojeet an experimental EUA vaccine in10 my body.

   9. I am fruniliarwith the con Ien ts of the complaint in this matter and I verify that they arc true

        and correct to the best of my knowledge.


        I declare under pcoalty of perjury under the lows of tbe Unilc-<l Statc-s of America that the

foregoing is rrue and correct and is executed this 18°' day of AugllSI 2021, in Rio Rancho, New

Mexico.
